Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that the volume percentage of the fuel shown by the PODE having three polyoxymethylene repeat units is 50% to 80%. However, claim 1, from which claim 2 depends, recites a PODE content in the fuel of just 25 to 30%, substantially less than the range recited in claim 2. It is the examiner’s opinion that applicant intends to recite that the volume percentage of the PODE, rather than the fuel, shown by the PODE having three polyoxymethylene repeat units is 50% to 80%, and that interpretation has been used in examining the claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vodrazka (EP 0014992 A1) in view of Marchionna (EP 1070755 A1) and Suppes (U.S. Pat. No. 6,056,793).
An English-language translation of Vodrazka, which is attached, has been used in setting forth this rejection. In paragraph 6, Vodrazka discloses a diesel fuel composition comprising up to 85% by volume of diesel fuel based on mineral oil, up to 45% by volume of ethanol, and a polyether. The concentration ranges of the diesel fuel and ethanol encompass the ranges and amounts recited in claims 1, 3, and 5. While the composition of Vodrazka can comprise water, this is an optional component as indicated by the “and/or” language, and therefore does not violate the “consisting of” language of claim 1. In paragraph 7 Vodrazka discloses that the polyether can be present in an amount of 15 to 90% by volume, encompassing the ranges and amounts recited in claims 1, 3, and 5. While Vodrazka does not explicitly disclose the cetane number of the diesel, it is clear from the data in Table 5 of Vodrazka (page 14 of the original reference), that the cetane number is not less than 48, as recited in claim 1. The differences between Vodrazka and the currently presented claims are:
i) The polyether of Vodrazka is based on ethylene oxide units, while the claimed polyether is based on methylene oxide units.
ii) Vodrazka does not disclose the purity of the ethanol.
iii) Some of the ranges of Vodrazka and Marchionna encompass the claimed ranges rather than falling within them.
With respect to i), Marchionna discloses in paragraph 15 a composition comprising a diesel oil and a polyoxymethylene dialkyl ether. In paragraph 16 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It therefore would have been obvious to one of ordinary skill in the art to optimize the polyoxymethylene dimethyl ether mixture to have a proportion of polyethers having 3 polyoxymethylene repeat units within the range recited in claim 2. 
	It would have been obvious to one of ordinary skill in the art to use the polyoxymethylene dimethyl ethers of Marchionna as the polyether component of Vodrazka, since Marchionna teaches, for example in claims 1, 14, and 18, that they also improve the properties of diesel fuels.

With respect to iii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-3 and 5 are rendered obvious by Vodrazka, Marchionna, and Suppes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vodrazka in view of Marchionna and Suppes as applied to claims 1-3 and 5 above, and further in view of Horton (U.S. PG Pub. 2012/0030996).
The discussion of Vodrazka, Marchionna, and Suppes in paragraph 7 above is incorporated here by reference. Vodrazka, Marchionna, and Suppes disclose a composition meeting the limitations of claim 3, but do not disclose the sulfur content of the diesel fuel.

It would have been obvious to one of ordinary skill in the art to use the ultra low sulfur diesel of Horton as the diesel in the composition of Vodrazka, Marchionna, and Suppes, in order to reduce the amount of pollution caused by the composition.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771